Citation Nr: 1227112	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-39 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than June 29, 1977 for the grant of service connection for cardiomegaly.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1960 to September 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In a rating decision in September 1977, the RO granted service connection for cardiomegaly, effective June 29, 1977, the date of receipt of the claim, and after notice of the grant of service connection and of the effective date the Veteran did not appeal the assignment of the effective date.


CONCLUSION OF LAW

The rating decision in September 1977 by the RO, assigning an effective date of June 29, 1977, for the grant of service connection for cardiomegaly, became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.400(b).

Veterans Claims Assistance Act of 2000


The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim. 38 U.S.C.A. § 5110(a), (b)(1). 

The Veteran was separated from active duty on September 3, 1963.  The Veteran seeks an effective date of September 3, 1963 for the award of service connection for cardiomegaly.  After service, the Veteran filed his original claim for heart disease on June 29, 1977.  In a rating decision in September 1977, the RO granted service connection for cardiomegaly, effective June 29, 1977, the date of receipt of the claim, and the Veteran was notified of the grant of service connection and of the effective date.

Subsequent to the rating decision in September 1977, the Veteran was reexamined by VA in July 1978.  In a rating decision in August 1978, the RO continued the 30 percent rating for cardiomegaly.  After the Veteran was notified of the RO's determination and of his appellate rights he did not appeal either the effective date or the 30 percent rating.  And the effective date of service connection became final as a matter of law.  38 U.S.C.A. § 7105.

In April 2006, the Veteran challenged for the first time the effective date of service connection for cardiomegaly, which is more than one year after the Veteran was notified of the grant of service connection, of the effective date, and of the 30 percent rating and of his right to appeal.  


By operation of law, the rating decisions in September 1977 and in August 1978 became final.  38 U.S.C.A. § 7105(b)(1).  

Nevertheless finality of a prior final decision of the RO may be overcome either by a request for revision of the decision by the RO based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence, or on the basis of an earlier unadjudicated claim for the same disability.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir.2002) (en banc).  

Only a request for revision based on clear and unmistakable error and an earlier unadjudicated claim could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen generally can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) (Absent a showing of clear and unmistakable error, the appellant cannot receive disability payments for a time frame earlier than the application date of the claim to reopen, even with new evidence supporting an earlier disability date.).  

A claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

In April 2006, the Veteran contended that he is entitled to an earlier effective date because he found out in 2000 that a lesion on the mitral valve caused an enlarged heart in 1963.  This was the result of an abscess caused by dental treatment during active duty.  In his Notice of Disagreement in June 2007 the Veteran stated that at the time of the in-service injury, the dentist drilled into a nerve and later told him that as a result it had been infected.





While the Board has considered the Veteran's argument, the argument does not constitute a claim of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (clear and unmistakable error is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error).  

Neither the Veteran nor his representative has argued how the rating decision in September 1977 would have been different in assigning an effective date before the date of receipt of the claim.  The Board therefore concludes that the Veteran's argument cannot be reasonably construed, even under a liberal reading, to allege clear and unmistakable error in the rating decision in September 1977 by the RO.  See Acciola v. Peake, 22 Vet. App. 320, 326 (2008) (a sympathetic reading of a motion of clear and unmistakable error can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent). 

As of an earlier unadjudicated claim, a "claim" is defined to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155(a).

To determine when the Veteran's claim was received, the Board has reviewed all communications in the file and finds nothing before June 1977 that can be reasonably construed as a claim of service connection for cardiomegaly. 





Therefore, the earliest effective date legally permitted in this case for the grant of service connection for cardiomegaly is June 29, 1977, the date of receipt of the original claim of service connection, which has been effective since June 29, 1977. 

Despite the Veteran's arguments to the contrary, no earlier effective date is permitted by law. 38 U.S.C.A. § 5110(a), (b)(1), and Rudd at 300.  And the claim is denied as a matter of law.


ORDER

The claim for an effective date before June 29, 1977, for the grant of service connection for cardiomegaly is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


